Exhibit 10.15

OMNIBUS AMENDMENT TO RESTRICTED STOCK AGREEMENTS

FOR PETER D. AQUINO

This OMNIBUS AMENDMENT TO RESTRICTED STOCK AGREEMENTS (this “Amendment”) is made
as of November 1, 2011 (the “Effective Date”) and hereby amends the restricted
stock agreements, dated as of (i) October 12, 2010 with respect to 164,500
shares of the Company’s common stock, and (ii) June 30, 2011 with respect to
80,820 shares of the Company’s common stock (the “Restricted Stock Agreements”),
issued by Primus Telecommunications Group, Incorporated (the “Company”) to Peter
D. Aquino (the “Grantee”) pursuant to the Primus Telecommunications Group,
Incorporated Management Compensation Plan, as amended (the “Plan”). Capitalized
terms not defined herein shall have the meanings ascribed to them in the
Restricted Stock Agreements.

WHEREAS, Section 6 of the Restricted Stock Agreements provides that no dividends
will be issued by the Company or received by the Grantee with respect to the
Restricted Stock issued thereunder while such nonvested shares are restricted;
and

WHEREAS, on November 1, 2011, the Compensation Committee of the Board of
Directors authorized the Company to amend to the Restricted Stock Agreements to
provide for the receipt of dividends on the Restricted Stock by authorizing that
such dividends shall be held in trust or escrow by the Company upon the same
terms as the Restricted Stock and shall be issued to the Grantee solely upon the
vesting of the Restricted Stock to which such dividends so relate and if such
vesting does not occur, such dividends shall be forfeited to the Company on the
same terms and conditions as the Restricted Stock as set forth in the Restricted
Stock Agreements;

WHEREAS, amendments to the Restricted Stock Agreements require the written
consent of the Company and the Grantee.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby amend
the Restricted Stock Agreements as follows:

1. Amendment. Section 6 of the Restricted Stock Agreements is hereby amended to
delete the following language:

“Prior to any forfeiture of the shares of Restricted Stock and while such
nonvested shares are restricted, the Grantee shall not be entitled to receive
any dividends with respect to any Restricted Stock.”

and to insert the following language in lieu of such deleted language:

“Dividends shall accrue on the Restricted Stock while such nonvested shares are
restricted, and shall be treated in the same manner as the Restricted Stock to
which such dividend relates in accordance with Sections 4 and 5 of this Award
Agreement provided that if dividends are paid in property other than cash the
Company shall have the right in its sole discretion to issue the dividends upon
vesting in an equivalent amount of cash.”

 

1



--------------------------------------------------------------------------------

2. Scope of Amendment. This Amendment is effective only in the specific instance
and for the specific purpose for which it is executed and shall not be
considered a waiver or agreement to amend as to any other provision of the
Restricted Stock Agreements (as amended) in the future.

3. Entire Agreement. Except as set forth above, the Restricted Stock Agreements
shall remain in full force and effect, subject to the terms and conditions as
set forth therein. This Amendment, together with the Restricted Stock Agreements
and the Plan, embody the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersede all prior oral or
written agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Amendment shall affect or be used to interpret, change or
restrict, the express terms and provisions of this Amendment.

4. Counterparts. This Amendment may be executed by one or more of counterparts,
each of which will be deemed to be an original by the parties executing such
counterpart, but all of which will be considered one and the same instrument.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the day and year first above written.

 

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED By:  

/s/ John D. Filipowicz

Name:   John D. Filipowicz Title:   Acting General Counsel & CAO

/s/ Peter D. Aquino

Grantee: Peter D. Aquino

5663368v.3

 

3